


Exhibit 10.1








[celanse_image1.gif]






















CELANESE CORPORATION
2009 GLOBAL INCENTIVE PLAN
 

TIME-VESTING RESTRICTED STOCK UNIT AWARD AGREEMENT
DATED <<GRANT DATE>>




<<NAME>>


<<# Units>> Units




Pursuant to the terms and conditions of the Celanese Corporation 2009 Global
Incentive Plan, you have been awarded Time-Vesting Restricted Stock Units,
subject to the restrictions described in this Agreement:


This grant is made pursuant to the Time-Vesting Restricted Stock Unit Award
Agreement dated as of <<GRANT DATE>> between Celanese and you, which Agreement
is attached hereto and made a part hereof.



--------------------------------------------------------------------------------

                                                                   
CELANESE CORPORATION
2009 GLOBAL INCENTIVE PLAN

TIME-VESTING RESTRICTED STOCK UNIT AWARD AGREEMENT
(Non-Employee Director)


This Time-Vesting Restricted Stock Unit Award Agreement (the “Agreement”), is
made and entered into effective as of <<Grant Date>> (the “Grant Date”), by and
between Celanese Corporation, a Delaware corporation (the “Company”), and
<<NAME>> (the “Participant”). Capitalized terms used, but not otherwise defined,
herein shall have the meanings ascribed to such terms in the Celanese
Corporation 2009 Global Incentive Plan (as amended from time to time, the “2009
Plan”).
1.Time-Vesting RSU Award: The Company hereby grants to the Participant, pursuant
to the terms of the 2009 Plan and this Agreement, an award (the “Award”) of <<#
Units>> Restricted Stock Units (the “RSUs”) representing the right to receive an
equal number of Common Shares upon vesting. The Participant hereby acknowledges
and accepts such Award upon the terms and subject to the conditions,
restrictions and limitations contained in this Agreement and the 2009 Plan.
2.Vesting of Restricted Stock Units:
(a)Normal Vesting. Subject to Sections 2(b) and 2(c) below, the RSUs shall vest
on the first anniversary of the Grant Date (the “Vesting Date”).
(b)Change in Control. Notwithstanding any other provision of this Agreement to
the contrary, upon the occurrence of a Change in Control, the RSUs, to the
extent not previously forfeited or canceled, shall immediately vest and a number
of Common Shares equal to such RSUs shall be delivered to the Participant within
thirty (30) days of the occurrence of such Change in Control.
(c)Termination of Service.
(i)Upon the termination of the Participant’s service with the Company as a
director due to the Participant’s death or Disability, a prorated portion of
RSUs will vest in an amount equal to (A) the number of unvested RSUs multiplied
by (B) a fraction, the numerator of which is the number of complete calendar
months that have transpired from the Grant Date to the date of termination, and
the denominator of which is the number of complete calendar months in the
vesting period, such product to be rounded up to the nearest whole number. The
prorated number of RSUs shall vest and a number of Common Shares equal to such
prorated number of RSUs shall be delivered to the Participant within thirty (30)
days following the applicable Vesting Date. The remaining portion of the Award
shall be forfeited and cancelled without consideration.
(ii)Upon the termination of the Participant’s service with the Company as a
director due to voluntary resignation prior to the next regularly scheduled
meeting of the Company’s stockholders at which directors are elected, or removal
for cause, the Award shall be forfeited and cancelled without consideration.
(iii)Upon the termination of the Participant’s service with the Company as a
director for any other reason not listed in Section 2(c)(i) or (c)(ii), the
Award shall vest on the Vesting Date.
3.Settlement of RSUs: Subject to Section 2 of this Agreement, and except to the
extent the Participant has elected that delivery be deferred in accordance with
the rules and procedures prescribed by the Board or Compensation Committee
(which rules and procedures, among other things, shall be consistent with the
requirements of Section 409A of the Code), the Company shall deliver to the
Participant (or to a Company-designated brokerage) as soon as administratively
practicable following the Vesting Date (but in no event later than 2 ½ months
after the Vesting Date), in complete settlement of all vested RSUs, a number of
Common Shares equal to the number of vested

2

--------------------------------------------------------------------------------

RSUs that have not previously been settled.
4.Rights as a Stockholder: The Participant shall have no voting, dividend or
other rights as a stockholder with respect to the Award until the RSUs have
vested and Common Shares have been delivered pursuant to this Agreement.
5.Non-Transferability of Award: The RSUs may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the
Participant other than by will or by the laws of descent and distribution, and
any such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company; provided, that
the Participant may designate a beneficiary, on a form provided by the Company,
to receive any portion of the Award payable hereunder following the
Participant’s death.
6.Securities Laws: The Company may impose such restrictions, conditions or
limitations as it determines appropriate as to the timing and manner of any
resales by the Participant or other subsequent transfers by the Participant of
any Common Shares issued as a result of the vesting or settlement of the RSUs,
including without limitation (a) restrictions under an insider trading policy,
and (b) restrictions as to the use of a specified brokerage firm for such
resales or other transfers. Upon the acquisition of any Common Shares pursuant
to the vesting or settlement of the RSUs, the Participant will make or enter
into such written representations, warranties and agreements as the Company may
reasonably request in order to comply with applicable securities laws or with
this Agreement and the 2009 Plan. All accounts in which such Common Shares are
held or any certificates for Common Shares shall be subject to such stop
transfer orders and other restrictions as the Company may deem advisable under
the rules, regulations and other requirements of the Securities and Exchange
Commission, any stock exchange or quotation system upon which the Common Shares
are then listed or quoted, and any applicable federal or state securities law,
and the Company may cause a legend or legends to be put on any such certificates
(or other appropriate restrictions and/or notations to be associated with any
accounts in which such Common Shares are held) to make appropriate reference to
such restrictions.
7.Severability: In the event that any provision of this Agreement is declared to
be illegal, invalid or otherwise unenforceable by a court of competent
jurisdiction, such provision shall be reformed, if possible, to the extent
necessary to render it legal, valid and enforceable, or otherwise deleted, and
the remainder of this Agreement shall not be affected except to the extent
necessary to reform or delete such illegal, invalid or unenforceable provision.
8.Further Assurances: Each party shall cooperate and take such action as may be
reasonably requested by either party hereto in order to carry out the provisions
and purposes of this Agreement.
9.Binding Effect: The Award and this Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective permitted heirs,
beneficiaries, successors and assigns.
10.Electronic Delivery: By executing this Agreement, the Participant hereby
consents to the delivery of any and all information (including, without
limitation, information required to be delivered to the Participant pursuant to
applicable securities laws), in whole or in part, regarding the Company and its
subsidiaries, the 2009 Plan, and the Award via electronic mail, the Company’s or
a plan administrator’s web site, or other means of electronic delivery.
11.Governing Law: The Award and this Agreement shall be interpreted and
construed in accordance with the laws of the state of Delaware and applicable
federal law, without regard to the conflicts of laws provisions thereof.
12.Restricted Stock Units Subject to Plan: By entering into this Agreement the
Participant agrees and acknowledges that the Participant has received and read a
copy of the 2009 Plan and the 2009 Plan's prospectus. The RSUs and the Common
Shares issued upon vesting of such RSUs are subject to the 2009 Plan, which is
hereby incorporated by reference. In the event of any conflict between any term
or provision of this Agreement and a term or provision of the 2009 Plan, the
applicable terms and provisions of the 2009 Plan shall govern and prevail.

3

--------------------------------------------------------------------------------

13.Validity of Agreement: This Agreement shall be valid, binding and effective
upon the Company on the Grant Date. However, the RSUs granted pursuant to this
Agreement shall be forfeited by the Participant and this Agreement shall have no
force and effect if it is not duly executed by the Participant and delivered to
the Company on or before <<Validity Date>>.
14.Headings: The headings preceding the text of the sections hereof are inserted
solely for convenience of reference, and shall not constitute a part of this
Agreement, nor shall they affect its meaning, construction or effect.
15.Compliance with Section 409A of the Internal Revenue Code: Notwithstanding
any provision in this Agreement to the contrary, this Agreement will be
interpreted and applied so that the Agreement does not fail to meet, and is
operated in accordance with, the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations thereunder. The Company
reserves the right to change the terms of this Agreement and the 2009 Plan
without the Participant’s consent to the extent necessary or desirable to comply
with the requirements of Internal Revenue Code Section 409A, the Treasury
regulations and other guidance thereunder. Further, in accordance with the
restrictions provided by Treasury Regulation Section 1.409A-3(j)(2), any
subsequent amendments to this Agreement or any other agreement, or the entering
into or termination of any other agreement, affecting the RSUs provided by this
Agreement shall not modify the time or form of issuance of the RSUs set forth in
this Agreement.
16.Definitions: The following terms shall have the following meanings for
purposes of this Agreement, notwithstanding any contrary definition in the 2009
Plan:
(a)“Change in Control” of the Company shall mean, in accordance with Treasury
Regulation Section 1.409A-3(i)(5), any of the following:
(i)    any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total voting power of the stock of
the Company; or
(ii)    a majority of members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election; or
(iii)    any one person, or more than one person acting as a group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company that have a total
gross fair market value equal to 50% or more of all of the assets of the Company
immediately prior to such acquisition or acquisitions.
(b)“Disability” has the same meaning as “Disability” in the Celanese Corporation
2008 Deferred Compensation Plan or such other meaning as determined by the Board
in its sole discretion.

4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Participant has also executed this
Agreement in duplicate.


CELANESE CORPORATION


By:                        
Chairman and Chief Executive Officer
This Agreement has been accepted and agreed to by the undersigned Participant.
Participant


                             _______________________
<<NAME>>, Director

5